PER CURIAM.
The submission in this case seems to call for a, determination of the validity of section 8, c. 908, Laws 1896, and •ex necessitate of the validity' of the tax levied in pursuance thereof by the assessors of the city of Oswego. In these circumstances, it is certainly desirable, if not absolutely necessary, that that municipality should have an opportunity to be heard upon this branch of the case. We conclude, therefore, that, before entering upon the ■consideration of the other questions discussed so elaborately by counsel, such an opportunity should be afforded; and to that end it is ordered that a further hearing be had upon this single question, on Wednesday, the 8th day of January next, and that notice of such hearing be given to the corporation counsel of the city of Oswego, to the end that he may then be heard if he so desired; but we do not wish to be understood as holding that the city of Oswego must be brought into this controversy, or that its appearance on the day named is in any sense compulsory.